FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                        May 30, 2014
                                      TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                        Clerk of Court

 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

 v.                                                          No. 13-2150
                                                   (D.C. No. 2:11-CR-02152-MV-1)
 JUANITA VASQUEZ                                              (D. N.M.)

           Defendant - Appellant.


                                   ORDER AND JUDGMENT*


Before HARTZ, McKAY and MATHESON, Circuit Judges.


       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered

submitted without oral argument.

       The supervised release of Appellant Juanita Vasquez was revoked after an

appropriate hearing. The court found that she failed to submit to random drug testing; left

the district of New Mexico without permission and was in Texas between June 21 and 27,

2013; and failed to attend her mental health counseling session on June 26, 2013. The


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
court sentenced her to six months in prison to be followed by two years of supervised

release.

       Counsel was appointed to represent her on appeal. Counsel certified she had

carefully examined the record on appeal including both the conviction and the sentence as

well as the relevant law. She concluded the appeal presents no reversible error, no legally

non-frivolous questions, and no jurisdictional defects. She thereupon filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967). Having done so, she has filed a

motion for leave to withdraw.

       Having reviewed the Anders brief, Appellant’s response thereto, and the record,

we conclude that adequate evidence supports the court’s findings and that the sentence is

reasonable and within the appropriate guideline. There appears to be no other possible

issue to appeal.

       Therefore, counsel’s motion to withdraw is GRANTED and the appeal is

DISMISSED.



                                                  Entered for the Court



                                                  Monroe G. McKay
                                                  Circuit Judge




                                            -2-